


EXHIBIT 10.24

 

HARDINGE INC.

 

2002 INCENTIVE STOCK PLAN

 

1.  ESTABLISHMENT OF PLAN.

 

Hardinge Inc. (hereafter referred to as the “Company”) proposes to grant to
selected employees of the Company and its subsidiaries: (a) Incentive Stock
Options, (b) Non-Qualified Stock Options, (c) Stock Appreciation Rights,
(d) Restricted Stock Incentives, and (e) Performance Share Incentives
(collectively hereinafter sometimes referred to as “Incentives”) for the purpose
of enhancing the profitability and value of the Company for the benefit of its
shareholders by providing stock awards to attract, retain and motivate officers
and other key employees who make important contributions to the success of the
Company.

 

The Company also proposes to grant to Outside Directors options to purchase
common stock of the Company pursuant to the Plan. The purpose of such Director
Options is to provide incentives for highly qualified individuals to stand for
election to the Board and to continue service on the Board and to encourage
increased stock ownership by Outside Directors in order to promote long-term
stockholder value. Restricted Stock Incentives, Incentive Stock Options (as
defined in Section 422A of the Internal Revenue Code), Stock Appreciation
Rights, Performance Share Incentives and Dividend Equivalents will not be
granted to Outside Directors under the Plan.

 

Incentives shall be granted pursuant to the plan herein set forth, which shall
be known as the Hardinge Inc. 2002 Incentive Stock Plan (hereinafter referred to
as the “Plan”).

 

2.  DEFINITIONS OF CERTAIN TERMS USED IN THE PLAN.

 

a.        “Affiliate” means any subsidiary, whether directly or indirectly
owned, or parent of the Company, or any other entity designated by the
Committee.

b.        “Board” means the Company’s Board of Directors.

c.         “Change of Control” is defined in Section 18 of the Plan.

d.        “Code” means the Internal Revenue Code of 1986, as amended, or any
successor code thereto.

e.         “Committee” means the Incentive Compensation Committee of the Board
of Directors of the Company or any successor committee the Board of Directors
may designate to administer the Plan.

f.          “Common Stock” means the Hardinge Inc. Common Stock, par value $.01
per share.

g.         “Competition” means to manage, operate, join, control, participate
in, provide consulting advice to, act as an agent or director of, or have any
financial interest in (as a partner, stockholder, investor or otherwise), any
firm, corporation, partnership, association, joint stock company, joint venture,
unincorporated organization, limited liability company or any such similar
business operation or activity (or any portion thereof), directly or indirectly,
in competition with any of the business operations or activities of the Company
or its Affiliates or affecting or attempting to affect a Change of Control.

h.        “Director Stock Option” means a Nonqualified Option granted to Outside
Directors pursuant to Section 7 of the Plan.

i.            “Employee” means any person who is employed by the Company or a
subsidiary of the Company.

j.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

k.        “Fair Market Value” of Stock means the fair and reasonable value
thereof as determined by the Committee according to prices in trades as reported
on the NASDAQ National Market. If there are no prices so reported or if, in the
opinion of the Committee, such reported prices do not represent the fair and
reasonable value of the Stock, then the Committee shall determine Fair Market
Value by any means it deems reasonable under the circumstances.

 

A-1

--------------------------------------------------------------------------------


 

l.            “Incentive Stock Options” means stock options granted under the
Plan that meet the definition of Incentive Stock Options under Section 422 of
the Code.

m.                                  “Nonqualified Options” means stock options
granted under the Plan that are not Incentive Stock Options.

n.        “Outside Director” means any member of the Company’s Board of
Directors who is not also an Employee.

o.        “Participant” shall mean any employee or director selected to receive
a grant under the Plan.

p.        “Performance Share Incentives” means Incentives granted under
Section 9 of the Plan.

q.        “Restricted Stock Incentives” means Incentives granted under
Section 10 of the Plan.

r.           “Retirement” means retirement under any pension or retirement plan
of the Company or of a subsidiary, or termination of employment with the Company
or a subsidiary, by action of the employing company, because of disability.

s.          “Stock” means the Common Stock or any other authorized class or
series of common stock or any such other security outstanding upon the
reclassification of any of such classes or series of common stock, including,
without limitation, any stock split-up, stock dividend, creation of targeted
stock, or other distributions of stock in respect of stock, or any reverse stock
split-up, or recapitalization of the Company or any merger or consolidation of
the Company with any Affiliate.

t.           “Stock Appreciation Rights” means Incentives granted under
Section 8 of the Plan.

u.        “Stock Options” means Incentive Stock Options and Nonqualified Options
granted under the Plan.

v.        A “subsidiary” means any corporation in which the Company owns,
directly or indirectly, at least thirty-five percent (35%) of the total combined
voting power of all classes of stock; except that for purposes of any option
subject to the provisions of Section 424 of the Internal Revenue Code, as
amended, the term “subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of the granting of an
Option, each of the corporations, other than the last corporation in the
unbroken chain, owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock of one of the other corporations
in such chain.

w.      “Termination for Cause” means an Employee’s termination of employment
with the Company or an Affiliate or an Outside Director’s removal from office as
a director of the Company, in each case because of such person’s willful
engaging in gross misconduct; provided, however, that a Termination for Cause
shall not include termination attributable to (i) poor work performance, bad
judgment or negligence, (ii) an act or omission believed by such person in good
faith to have been in or not opposed to the best interests of the Company and
reasonably believed by such person to be lawful, or (iii) the good faith conduct
of such person in connection with a Change of Control (including opposition to
or support of such Change of Control).

 

3.  STOCK RESERVED FOR INCENTIVES.

 

A maximum of 450,000 shares of Common Stock or the number of securities to which
said number of shares may be adjusted in accordance with Section 4 below, may be
issued upon granting of Restricted Stock Incentives, Performance Share
Incentives, and the exercise of Stock Options and Stock Appreciation Rights
under the Plan. Such shares may be either authorized and unissued shares or
previously issued shares purchased by the Company for purposes of the Plan.
Subject to adjustment in accordance with Section 4 below, a maximum of one
percent (1%) of the outstanding shares of the Company’s Common Stock as of the
first business day of any calendar year may be the subject of Incentives granted
under the Plan in that calendar year. The shares available for granting
Incentives in any year shall be increased by the number of shares available
under the Plan in previous years but not covered by Incentives granted under the
Plan in those years plus any shares as to which options or other benefits
granted under the Plan have lapsed, expired, terminated or been cancelled. Any
shares subject to stock options, grants or Incentives may thereafter be subject
to new stock options, grants or Incentives under the Plan if there is a
forfeiture of any such grants or Incentives, or the lapse, expiration or
termination of any such option but not if there is a surrender of an option or
portion thereof pursuant to a Stock Appreciation Right as provided hereafter in
Section 8. The maximum number of shares in respect of which Incentives may be
granted during the term of the Plan to an individual recipient of Incentives
shall be 112,500.

 

A-2

--------------------------------------------------------------------------------


 

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which counsel to Company deems necessary to the proper issuance
and sale of any shares hereunder, shall relieve the Company from any liability
for failure to issue or sell such shares as to which such authority has not been
obtained.

 

4.  ADJUSTMENT PROVISIONS

 

In the event of any extraordinary dividend, reorganization, recapitalization,
stock dividend, stock split-up, change in par or no par value, combination of
shares, merger, consolidation, sale of all or substantially all of the assets of
the Company, warrant or rights offering or combination, exchange or
reclassification of Common Stock or any other similar event or any other change
in the corporate structure or shares of the Company, the Committee or its
delegate shall cause such equitable adjustment as it deems appropriate to be
made in the number and kind of shares then remaining available for issue under
the Plan, and in the terms of the outstanding Incentives to reflect such event
and preserve the value of such Incentives. In the event the Committee determines
that any such event has a minimal effect on the value of Incentives, it may
elect not to cause any such adjustments to be made. In all events, the
determination of the Committee or its delegee shall be conclusive. If any such
adjustment would result in a fractional security being issuable or awarded under
the Plan, such fractional security shall be disregarded. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect and no
adjustment by reason hereof shall be made with respect to the number or price of
shares subject to a grant.

 

5.  ADMINISTRATION OF THE PLAN.

 

The authority to grant Incentives to employees under the Plan shall be vested in
the Committee; provided, however, that the Committee shall have no authority
regarding the granting of Director Stock Options to Outside Directors, which
grants shall be non-discretionary. The Committee shall determine those eligible
to receive Incentives and the amount, type and terms of each Incentive, subject
to the provisions of the Plan. Each member of the Committee shall be (i) an
“outside director” within the meaning of Section 162(m) of the Code, subject to
any transitional rules applicable to the definition of outside director, and
(ii) a “disinterested person” within the meaning of Rule 16b-3 under the
Exchange Act, or otherwise qualified to administer this Plan as contemplated by
that Rule or any successor Rule under the Exchange Act. In making any
determinations under the Plan, the Committee shall be entitled to rely on
reports, opinions or statements of officers or employees of the Company, as well
as those of counsel, public accountants and other professional or expert
persons. All determinations, interpretations and other decisions under or with
respect to the Plan or any Incentives by the Committee shall be final,
conclusive and binding upon all parties, including without limitation, the
Company, any Employee, and any other person with rights to any Incentive under
the Plan, and no member of the Committee shall be subject to individual
liability with respect to the Plan.

 

Subject to the provisions of the Plan, the Committee from time to time shall
determine the individuals to whom, and the time or times at which, Incentives
shall be granted and the terms thereof. In the case of officers to whom
Incentives may be granted, the selection of such officers and all of the
foregoing determinations shall be made directly by the Committee in its sole
discretion. In the case of key employees other than officers, the selection of
such employees and all of the foregoing determinations may be delegated by the
Committee to an administrative group of officers chosen by the Committee.
Incentives granted to one employee need not be identical to those granted other
employees.

 

The Committee shall administer and shall have full power to construe and
interpret the Plan; prescribe, amend and rescind rules and regulations relating
to the Plan; and make all other determinations and take all other actions that
the Committee believes reasonable and proper, including the power to delegate
responsibility to others to assist it in administering the Plan. The
determinations of the Committee shall be made in accordance with its judgment as
to the best interests of the Company and its stockholders and in accordance with
the purposes of the Plan. The Committee’s determinations shall in all cases be
conclusive.

 

A majority of the members of the Committee shall constitute a quorum, and all
determinations of the Committee shall be made by a majority of the entire
Committee. Any determination of the Committee may be made, without notice or
meeting, by the written consent of a majority of the Committee members.

 

A-3

--------------------------------------------------------------------------------


 

6.  ELIGIBILITY.

 

Any Employee selected by the Committee, except a member of the Committee, shall
be eligible for any Incentive contemplated under the Plan. In making its
determination, the Committee shall take into account the present and potential
contributions of the Employees to the success of the Company and such other such
factors as the Committee shall deem relevant. Outside Directors of the Company
shall be eligible for grants of Director Stock Options under Section 7 of the
Plan. An Employee or Director who has been granted an Incentive under this or
any other plan of the Company or any of its Affiliates may or may not be granted
additional Incentives under the Plan at the discretion of the Committee. As a
condition to the exercise of a grant, the Company may require the Participant
exercising the grant to represent and warrant that at the time of exercise the
shares are being purchased only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel to the Company,
such a representation is required by applicable law.

 

7.  STOCK OPTIONS.

 

The Committee may grant Incentive Stock Options, other statutory options under
the Code, and Nonqualified Options to eligible Employees, and such Stock Options
shall be subject to the terms and conditions of this Section 7 of the Plan and
such other terms and conditions as the Committee may prescribe.

 

(a) OPTION PRICE. The option price per share with respect to each Stock Option
shall be determined by the Committee, but shall not be less than 100% of the
fair market value of the Common Stock on the date the Stock Option is granted,
as determined by the Committee. Except as provided in Section 4 hereof, under no
circumstances shall the Board or the Committee lower the exercise price of
outstanding options issued under the Plan.

 

(b) PERIOD OF OPTION. The period of each Stock Option shall be fixed by the
Committee; provided, however, that such period shall not exceed ten (10) years
from the grant date in the case of Incentive Stock Options.

 

(c) PAYMENT. The option price shall be payable at the time the Stock Option or
the Director Stock Option is exercised in cash or, at the discretion of the
Committee, in whole or in part in the form of shares of Common Stock already
owned by the grantee (based on the fair market value of the Common Stock on the
date the option is exercised by the Committee). No shares shall be issued until
full payment therefor has been made. A grantee of a Stock Option or a Director
Stock Option shall have none of the rights of a stockholder until the shares are
issued.

 

(d) EXERCISE OF OPTION. The shares covered by a Stock Option may be purchased in
such installments and on such exercise dates as the Committee may determine. Any
shares not purchased on the applicable exercise date may be purchased thereafter
at any time prior to the final expiration of the Stock Option. In no event
(including those specified in paragraphs (e), (f) and (g) of this section below)
shall any Stock Option or any Director Stock Option be exercisable after its
specified expiration period and in no event shall a Stock Option or Director
Stock Option be exercised after the expiration of ten (10) years from the date
such option is granted. The Committee may provide that, subject to such
conditions as it considers appropriate, upon the delivery of shares of Common
Stock to the Company in payment of the exercise price of a Stock Option, the
grantee of such Stock Option automatically be awarded a Stock Option for up to
the number of shares of Common Stock so delivered.

 

(e) RETIREMENT AND TERMINATION. Upon Retirement or termination of employment of
the Stock Option grantee for reasons other than those described in Section 14 of
the Plan, Stock Option privileges shall apply only to those Options immediately
exercisable at the date of such Retirement or termination. The Committee,
however, in its discretion, may provide on a case by case basis that any Stock
Options outstanding but not yet exercisable upon such Retirement or termination
of the Stock Option grantee may become exercisable in accordance with a schedule
to be determined by the Committee. Options exercisable upon Retirement shall
remain exercisable for three (3) years after Retirement; Options exercisable
upon termination for reasons other than Retirement or those described in
Section 14 of the Plan shall remain exercisable for six (6) months after such
termination.

 

A-4

--------------------------------------------------------------------------------


 

(f) DEATH. Upon the death of a Stock Option or Director Stock Option grantee,
Stock Option or Director Stock Option privileges shall apply only to those
shares which were immediately exercisable at the time of death, and options
exercisable upon death shall remain exercisable for three (3) years after death.
The Committee, in its discretion, may provide that any Stock Options or Director
Stock Options outstanding but not yet exercisable upon the death of a Stock
Option or Director Stock Option grantee may become exercisable in accordance
with a schedule to be determined by the Committee. Such privileges shall expire
unless exercised by legal representatives within such period of time as
determined by the Committee but in no event later than the date of the
expiration of the Stock Option or Director Stock Option.

 

(g) LIMITS ON INCENTIVE STOCK OPTIONS. Except as may otherwise be permitted by
the Code, the Committee shall not, in the aggregate, grant to any Employee
Incentive Stock Options that are first exercisable during any one calendar year
(under all such plans of such Employee’s employer corporation and its parent and
subsidiary corporations) to the extent that the aggregate fair market value of
the Common Stock, at the time the Incentive Stock Options are granted, exceeds
$100,000.

 

Commencing with the 2002 annual meeting of the stockholders of the Company,
Director Stock Options with an option period of ten (10) years and an option
price equal to 100% of the fair market value of the Common Stock on the date the
Director Stock Option is granted, shall be granted to each Outside Director for
750 shares of the Company’s Common Stock effective as of the close of each
annual meeting of the stockholders of the Company (i) at which such individual
is elected a director, or (ii) following which such individual will continue to
serve as a director or member of a continuing class of directors, and except as
specifically provided in this paragraph, such Director Stock Options shall be
subject to the terms and conditions of this Section 7 of the Plan.

 

8.  STOCK APPRECIATION RIGHTS.

 

The Committee may, in its discretion, grant a right to receive the appreciation
in the fair market value of shares of Common Stock either singly or in
combination with an underlying Stock Option granted hereunder. Such Stock
Appreciation Rights shall be subject to the following terms and conditions and
such other terms and conditions as the Committee may prescribe:

 

(a) TIME AND PERIOD OF GRANT. If a Stock Appreciation Right is granted in
connection with an underlying Stock Option, it may be granted at the time of the
Stock Option Grant or at any time thereafter but prior to the expiration of the
Stock Option Grant. If a Stock Appreciation Right is granted in connection with
an underlying Stock Option, at the time the Stock Appreciation Right is granted
the Committee may limit the exercise period for such Stock Appreciation Right,
before and after which period no Stock Appreciation Right shall attach to the
underlying Stock Option. In no event shall the exercise period for a Stock
Appreciation Right granted with respect to an underlying Stock Option exceed the
exercise period for such Stock Option. If a Stock Appreciation Right is granted
without an underlying Stock Option, the period for exercise of the Stock
Appreciation Right shall be set by the Committee.

 

(b) VALUE OF STOCK APPRECIATION RIGHT. If a Stock Appreciation Right is granted
in connection with an underlying Stock Option, the grantee will be entitled to
surrender the Stock Option which is then exercisable and receive in exchange
therefor an amount equal to the excess of the fair market value of the Common
Stock on the date the election to surrender is received by the Company over the
Stock Option price multiplied by the number of shares covered by the Stock
Options which are surrendered. If a Stock Appreciation Right is granted without
an underlying Stock Option, the grantee will receive upon exercise of the Stock
Appreciation Right an amount equal to the excess of the fair market value of the
Common Stock on the date the election to surrender such Stock Appreciation Right
is received by the Company over the fair market value of the Common Stock on the
date of grant multiplied by the number of shares covered by the grant of the
Stock Appreciation Right.

 

(c) PAYMENT OF STOCK APPRECIATION RIGHT. Payment of a Stock Appreciation Right
shall be in the form of shares of Common Stock, cash, or any combination of
shares and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of the grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.

 

A-5

--------------------------------------------------------------------------------


 

9.  PERFORMANCE SHARE INCENTIVES.

 

The Committee may grant awards under which payment may be made in shares of
Common Stock, cash or any combination of shares and cash if the performance of
the grantee, the Company or any subsidiary or division of the Company selected
by the Committee during the award period meets certain goals established by the
Committee. Such Performance Share Incentives shall be subject to the following
terms and conditions and such other terms and conditions as the Committee may
prescribe.

 

(a) INCENTIVE PERIOD AND PERFORMANCE GOALS. The Committee shall determine and
include in a Performance Share Incentive grant the period of time for which a
Performance Share Incentive is made (“Incentive Period”), which period must be a
minimum of one year. The Committee shall also establish performance objectives
(“Performance Goals”) to be met by the Company, subsidiary or division or the
grantee during the Incentive Period as a condition to payment of the Performance
Share Incentive. The Performance Goals may include earnings per share, return on
stockholders’ equity, return on assets, net income, Company earnings performance
compared to its domestic competition or any other financial or other measurement
established by the Committee. The Performance Goal may include minimum and
optimum objectives or a single set of objectives.

 

(b) PAYMENT OF PERFORMANCE SHARE INCENTIVES. The Committee shall establish the
method of calculating the amount of payment to be made under a Performance Share
Incentive if the Performance Goals are met, including the fixing of a maximum
payment. The Performance Share Incentive shall be expressed in terms of shares
of Common Stock referred to as “Performance Shares”. After the completion of an
Incentive Period, the performance of the grantee, the Company, subsidiary or
division shall be measured against the Performance Goals and the Committee shall
determine whether all, none or any portion of a Performance Share Incentive
shall be paid. The Committee, in its discretion, may elect to make payment in
shares of Common Stock, cash or a combination of shares and cash. Any cash
payment shall be based on the fair market value of Performance Shares on, or as
soon as practicable prior to, the date of payment.

 

(c) REVISION OF PERFORMANCE GOALS. At any time prior to the end of an Incentive
Period, the Committee may revise the Performance Goals and the computation of
payment if unforeseen events occur which have a substantial effect on the
performance of the Company, subsidiary or division and which in the judgment of
the Committee make the application of the Performance Goals unfair unless a
revision is made.

 

(d) REQUIREMENT OF EMPLOYMENT. A grantee of a Performance Share Incentive must
remain in the employment of the Company until the completion of the Incentive
Period in order to be entitled to payment under the Performance Share Incentive;
provided that the Committee may, in its sole discretion, provide for a partial
payment where such an exception is deemed equitable.

 

(e) DIVIDENDS. The Committee may, in its discretion, at the time of the granting
of a Performance Share Incentive, provide that any dividends declared on the
Common Stock during the Incentive Period, and which would have been paid with
respect to the Performance Shares had they been owned by a grantee, be (i) paid
to the grantee, or (ii) accumulated for the benefit of the grantee and used to
increase the number of Performance Shares of the grantee.

 

10. RESTRICTED STOCK INCENTIVES.

 

The Committee may issue shares of Common Stock to a grantee which shares shall
be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

 

(a) REQUIREMENT OF EMPLOYMENT. A grantee of a Restricted Stock Incentive must
remain in the employment of the Company during a period designated by the
Committee (“Restriction Period”). If the grantee leaves the employment of the
Company prior to the end of the Restriction Period, the Restricted Stock
Incentive shall terminate and the shares of Common Stock shall be returned
immediately to the Company; provided that

 

A-6

--------------------------------------------------------------------------------


 

the Committee may, at the time of the grant, provide for the employment
restriction to lapse with respect to a portion or portions of the Restricted
Stock Incentive at different times during the Restriction Period. The Committee
may, in its discretion, also provide for such complete or partial exceptions to
the employment restriction as it deems equitable, but in no event shall the
Restriction Period be less than three years.

 

(b) RESTRICTIONS ON TRANSFER AND LEGEND ON STOCK CERTIFICATES. During the
Restriction Period, the grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Common Stock except as provided under
Section 11 hereof. Each certificate for shares of Common Stock issued hereunder
shall contain a legend giving appropriate notice of the restrictions in the
grant.

 

(c) ESCROW AGREEMENT. The Committee may require the grantee to enter into an
escrow agreement providing that the certificates representing the Restricted
Stock Incentive will remain in the physical custody of an escrow holder until
all restrictions are removed or expire.

 

(d) LAPSE OF RESTRICTIONS. All restrictions imposed under the Restricted Stock
Incentive shall lapse upon the expiration of the Restriction Period if the
conditions as to employment set forth above have been met. The grantee shall
then be entitled to have the legend removed from the certificates.

 

(e) DIVIDENDS. The Committee shall, in its discretion, at the grant of the
Restricted Stock Incentive, provide that any dividends declared on the Common
Stock during the Restriction Period shall either be (i) paid to the grantee, or
(ii) accumulated for the benefit of the grantee and paid to the grantee only
after the expiration of the Restriction Period.

 

11. DIVIDEND EQUIVALENTS.

 

The Committee is hereby authorized to grant to eligible employees Dividend
Equivalents under which the employee shall be entitled to receive payments in
cash equivalent to the amount of cash dividends paid by the Company to holders
of Common Stock with respect to a number of shares of Common Stock granted under
the Plan as determined by the Committee. Subject to the terms of the Plan and
any applicable agreement, such Dividend Equivalents may have such terms and
conditions as the Committee shall determine.

 

12. NONTRANSFERABILITY.

 

Each Incentive granted under the Incentive Stock Plan shall not be transferable
other than by Will or the laws of descent and distribution, and with respect to
Stock Options, shall be exercisable during the grantee’s lifetime by the grantee
only or the grantee’s guardian or legal representative.

 

13. NO RIGHT OF EMPLOYMENT.

 

The Incentive Stock Plan and the Incentives granted hereunder shall not confer
upon any eligible employee the right to continued employment with the Company or
affect in any way the right of the Company to terminate the employment of an
eligible employee at any time and for any reason.

 

14. TAXES.

 

The Company shall be entitled to withhold, or otherwise collect from the
recipient, the amount of any tax attributable to any amount payable or shares
deliverable under the Plan after giving the person entitled to receive such
amount or shares notice as far in advance as practicable. The recipient may
elect, subject to approval by the Committee, to have shares withheld by the
Company in satisfaction of such taxes, or to deliver other shares of Stock owned
by the recipient in satisfaction of such taxes. With respect to officers of the
Company or a subsidiary or other recipients subject to Section 16(b) of the
Exchange Act, the Committee may impose such other conditions on the recipient’s
election as it deems necessary or appropriate in order to exempt such
withholding from the penalties set forth in said Section. The number of shares
to be withheld or delivered shall be calculated by reference to the Fair Market
Value of the appropriate class or series of Stock on the date that such taxes
are determined.

 

A-7

--------------------------------------------------------------------------------

 

15. FORFEITURE OF INCENTIVES.

 

Unless the Committee shall have determined otherwise, the recipient of an
Incentive shall forfeit all amounts not payable or privileges with respect to
Stock Options not immediately exercisable upon the occurrence of any of the
following events:

 

a.     The recipient is Terminated for Cause.

b.     The recipient voluntarily terminates his or her employment other than by
Retirement after attainment of age 55, or such other age as may be provided for
in the Incentive.

c.     The recipient engages in Competition with the Company or any Affiliate.

d.     The recipient engages in any activity or conduct contrary to the best
interests of the Company or any Affiliate.

 

Stock Options and Director Stock Options immediately exercisable upon the
occurrence of any of the preceding events shall remain exercisable for seven
(7) days after the occurrence of such event unless the Committee in its sole
discretion shall provide that such Stock Options and Director Stock Options
shall remain exercisable for a longer period.

 

The Committee may include in any Incentive any additional or different
conditions of forfeiture it may deem appropriate. The Committee also, after
taking into account the relevant circumstances, may waive any condition of
forfeiture stated above or in the Incentive contract.

 

In the event of forfeiture, the recipient shall lose all rights in and to the
Incentive. Except in the case of Restricted Stock Incentives as to which the
restrictions have not lapsed, this provision, however, shall not be invoked to
force any recipient to return any Stock already received under an Incentive.

 

Such determinations as may be necessary for application of this Section,
including any grant of authority to others to make determinations under this
Section, shall be at the sole discretion of the Committee, and its
determinations shall be conclusive.

 

16. ACCELERATION.

 

The Committee may, in its sole discretion, accelerate the date of exercise,
vesting, lapse of restrictions or other receipt of any Incentive, provided that
in no event shall the Restriction Period for Restricted Stock Incentives be less
than three years.

 

17. RIGHTS AS A SHAREHOLDER.

 

A recipient of an Incentive shall, unless the terms of the Incentive provide
otherwise, have no rights as a shareholder, with respect to any options or
shares which may be issued in connection with the Incentive until the issuance
of a Stock certificate for such shares, and no adjustment other than as stated
herein shall be made for dividends or other rights for which the record date is
prior to the issuance of such Stock certificate. In addition, with respect to
Restricted Stock Incentives, recipients shall have only such rights as a
shareholder as may be set forth on the certificate or in the terms of the
Incentive.

 

18. FOREIGN NATIONALS.

 

Incentives may be awarded to persons who are foreign nationals or employed
outside the United States on such terms and conditions different from those
specified in the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable laws.

 

19. CHANGE IN CONTROL PROVISIONS.

 

(a)   Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control, any Incentives outstanding as of
the date such Change in Control is determined

 

A-8

--------------------------------------------------------------------------------


 

to have occurred and not then exercisable and vested shall become fully
exercisable and vested to the full extent of the original grant and all
restrictions on Incentives shall immediately lapse.

 

(b)   Change in Control Cash Out. Notwithstanding any other provision of the
Plan, upon the occurrence of a Change of Control all outstanding Stock Options
shall immediately become fully exercisable, and during the 60-day period from
and after such Change in Control (the “Exercise Period”), an optionee shall have
the right, in lieu of the payment of the exercise price for the shares of Stock
being purchased under the Stock Option or Director Stock Option and by giving
notice to the Company, to elect (within the Exercise Period) to surrender all or
part of the Stock Option or Director Stock Option to the Company and to receive
cash, within 30 days of such notice, in an amount equal to the amount by which
the Change in Control Price per share of Stock on the date of such election
shall exceed the exercise price per share of Stock under the Stock Option or
Director Stock Option (the “Spread”) multiplied by the number of shares of Stock
granted under the Stock Option or Director Stock Option as to which the right
granted under this section shall have been exercised; provided, however, that if
the end of such 60-day period from and after a Change in Control is within six
months of the date of grant of a Stock Option or Director Stock Option held by
an optionee who is an officer or director of the Company and is subject to
Section 16(b) of the Exchange Act, such Stock Option or Director Stock Option
shall be cancelled in exchange for a cash payment to the optionee, effected on
the day which is six months and one day after the date of grant of such Option,
equal to the Spread multiplied by the number of shares of Stock granted under
the Stock Option or Director Stock Option. For purposes of this paragraph only,
the date of grant of any Stock Option or Director Stock Option approved by the
Committee prior to the date on which the Plan is approved by the Company’s
shareholders shall be deemed to be the date on which the Plan is approved by the
Company’s shareholders.

 

(c)   Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

 

(i)            An acquisition by any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”)
resulting in beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (x) the then outstanding shares
of Common Stock of the Company (the “Outstanding Company Common Stock”) or
(y) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following
acquisitions of Outstanding Company Common Stock and Outstanding Company Voting
Securities: (1) any acquisition directly from the Company (other than an
acquisition pursuant to the exercise of a conversion privilege), (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation or
other entity controlled by the Company or (4) any acquisition by any person
pursuant to a reorganization, merger or consolidation if, following such
reorganization, merger or consolidation, the conditions described in clauses
(1), (2) and (3) of subsection (iii) of this section are satisfied, or

 

(ii)           Individuals who, as of the effective date of the Plan, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
member of the Board subsequent to such effective date, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or

 

A-9

--------------------------------------------------------------------------------


 

threatened solicitation of proxies or consents by or on behalf of a person other
than the Board shall not be so considered as a member of the Incumbent Board; or

 

(iii)          Approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (“Business Combination”); excluding, however, such
a Business Combination pursuant to which (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no person (other than the Company, any employee benefit plan or related
trust sponsored or maintained by the Company or any corporation or other entity
controlled by the Company or such corporation resulting from such Business
Combination and any person beneficially owning, immediately prior to such
Business Combination, directly or indirectly, 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities, as the case may
be) will beneficially own, directly or indirectly, 20% or more of, respectively,
the outstanding shares of common stock of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation or other entity entitled to
vote generally in the election of directors and (3) at least a majority of the
members of the board of directors of the corporation or other entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(iv)                  The approval by the shareholders of the Company of a plan
of partial or complete liquidation or dissolution of the Company.

 

(d)   Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (i) the highest reported sales price, regular way, of
a share of Stock in any transaction reported on the NASDAQ National Market or
other national securities exchange on which such shares are listed, as
applicable, during the 60-day period prior to and including the date of a Change
in Control and (ii) if the Change in Control is the result of a tender or
exchange offer or a Business Combination, the highest price per share of Stock
paid in such tender or exchange offer or Business Combination; provided,
however, that in the case of a Stock Option which (A) is held by an optionee who
is an officer or director of the Company and is subject to Section 16(b) of the
Exchange Act and (B) was granted within 240 days of the Change in Control, then
the Change in Control Price for such Stock Option shall be the Fair Market Value
of the Stock on the date such Stock Option is exercised, cancelled or cashed out
pursuant to the terms of the Plan. To the extent that the consideration paid in
any such transaction described above consists all or in part of securities or
other non-cash consideration, the value of such securities or other non-cash
consideration shall be determined in the sole discretion of the Board.

 

20. AMENDMENT OF INCENTIVE.

 

The Committee may amend, modify or terminate any outstanding Incentive,
including substituting therefor another Incentive of the same or a different
type, changing the date of exercise or realization and converting an

 

A-10

--------------------------------------------------------------------------------


 

Incentive Stock Option to a Nonstatutory Stock Option, provided that the
holder’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Employee and provided further that under no
circumstances, except as provided in Section 4 hereof, shall the exercise price
of outstanding stock options issued under the Plan be reduced.

 

21. AMENDMENT TO PRIOR PLAN.

 

No grants shall be made under the Company’s 1996 Incentive Stock Plan on or
after shareholder approval of the Plan.

 

22. EFFECTIVE DATE AND TERM.

 

This Plan shall be effective upon adoption by the shareholders of the Company at
its 2002 Annual Meeting to be held on May 7, 2002. The Plan shall continue in
effect until May 6, 2012, when it shall terminate. Upon termination, any
balances of shares reserved for issuance under the Plan shall be cancelled, and
no Incentives shall be granted under the Plan thereafter. The Plan shall
continue in effect, however, insofar as is necessary to complete all of the
Company’s obligations under outstanding Incentives to conclude the
administration of the Plan.

 

23. TERMINATION AND AMENDMENT OF PLAN.

 

The Plan may be terminated at any time by the Board of Directors except with
respect to any Stock Options, Director Stock Options, Restricted Stock
Incentives, Stock Appreciation Rights or Performance Share Incentives then
outstanding. Also, the Board may, from time to time, amend the Plan as it may
deem proper and in the best interests of the Company or as may be necessary to
comply with any applicable laws or regulations, provided that no such amendment
shall, without approval of the holders of a majority of the outstanding shares
of Common stock, (i) increase the total number of shares which may be issued
under the Plan, (ii) reduce the minimum purchase price or otherwise materially
increase the benefits under the Plan, (iii) change the basis for valuing Stock
Appreciation Rights, (iv) impair any outstanding Incentives without the consent
of the holder, (v) alter the class of employees eligible to receive Incentives,
or (vi) withdraw the administration of the Plan from the Committee.

 

24. CONSTRUCTION OF PLAN.

 

The place of administration of the Plan shall be in the State of New York, and
the validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws, but not the laws pertaining to
choice of laws, of the State of New York.

 

25. OTHER LAWS.

 

The Committee may refuse to issue or transfer any shares or other consideration
under a grant if, acting in its sole discretion, it determines that the issuance
or transfer of such shares or such other consideration might violate any
applicable law or regulation or entitle the Company to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
grant shall be promptly refunded to the relevant Participant, holder, or
beneficiary. Without limiting the generality of the foregoing, no grant granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal securities laws and any
other laws to which such offer, if made, would be subject.

 

A-11

--------------------------------------------------------------------------------
